Citation Nr: 0430744	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  99-23 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left Achilles tendonitis.

2.  Entitlement to an initial compensable evaluation for 
right Achilles tendonitis, prior to March 17, 2003.

3.  Entitlement to a rating in excess of 10 percent for right 
Achilles tendonitis, effective March 17, 2003.

4.  Entitlement to an initial compensable rating for 
residuals of burns of the left arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to 
September 1979.  He also had periods of active duty for 
training.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the Regional 
Office (RO) that granted service connection for bilateral 
Achilles tendonitis and for residuals of burns to the left 
arm.  A noncompensable evaluation was assigned for each of 
these disabilities, effective May 1999.  Following the 
receipt of additional evidence, including the veteran's 
testimony at a hearing at the RO, a hearing officer, in 
September 2000, assigned a 10 percent evaluation for left 
Achilles tendonitis, effective May 1999.  In a March 2004 
rating action, the RO assigned a 10 percent evaluation for 
right Achilles tendonitis, effective March 17, 2003.

This case was previously before the Board in July 2003, at 
which time it was remanded for additional development of the 
record.  As the requested actions have been accomplished, the 
case is again before the Board for appellate consideration.  


FINDINGS OF FACT

1.  The veteran's left Achilles tendonitis is manifested by 
slight or no limitation of motion with some tenderness.  

2.  Prior to March 17, 2003, the veteran's right Achilles 
tendonitis was manifested by slight limitation of motion.

3.  Effective March 17, 2003, the veteran's right Achilles 
tendonitis is manifested by full range of motion with some 
pain.

4.  The scar on the veteran's left arm is small, non-tender, 
non-adherent and non-depressed.  


CONCLUSIONS OF LAW

1.  An initial rating in excess of 10 percent for left 
Achilles tendonitis is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2004).

2.  An initial compensable evaluation for right Achilles 
tendonitis prior to March 17, 2003, is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2004).

3.  A rating in excess of 10 percent for right Achilles 
tendonitis effective March 17, 2003, is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2004).

4.  An initial compensable evaluation for residuals of burns 
of the left arm is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.118, Diagnostic Code 7802 
(effective prior to, and after August 30, 2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that VA letters issued in January and August 
2003 apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the letter satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was filed and initially adjudicated prior 
to the enactment of the VCAA.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letters provided to the veteran in January and 
August 2003 were not given prior to the first AOJ 
adjudication of the veteran's claim, the notice was provided 
by the AOJ prior to the final transfer and certification of 
the case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini II, to decide the appeal would not 
be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's VA treatment records and reports of VA 
examinations.  The veteran has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

The following applies to all claims in this case.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for bilateral Achilles 
tendonitis and for residuals of burns of the left arm, the 
Board must evaluate the relevant evidence since the effective 
date of the award; it may assign separate ratings for 
separate periods of time based on facts found - a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Factual background

	I.  Achilles tendonitis 

The veteran was afforded a VA examination of the joints in 
June 1999.  He reported that he has ankle stiffness every 
morning and that they loosened up as the day goes on.  He 
claimed he occasionally has swelling of the ankles, 
especially when standing or walking for long periods of time.  
He stated that he wears special shoes with high ankles to 
provide support and decrease the swelling.  On examination, 
the veteran was able to toe and heel walk.  Squatting was 
done with guarded movement.  Dorsiflexion was to 80 degrees 
on the right and to 65 degrees on the left; plantar flexion 
was to 35 degrees on the right, and to 55 degrees on the 
left; adduction was to 10 degrees on the right, and to 20 
degrees on the left; and abduction was to 20 degrees 
bilaterally.  X-ray studies of the ankles revealed a right 
plantar heel spur.  There was no significant degenerative 
change.  Minor calcification at the Achilles insertion on the 
calcanei bilaterally was also noted.  The pertinent diagnosis 
was Achilles tendonitis.

VA outpatient treatment records dated in 1999 and 2000 have 
been associated with the claims folder.  When he was seen in 
October 1999, the veteran reported that his left Achilles 
pain was aggravated by weight bearing.  It was indicated that 
he was working.  An examination disclosed no redness, warmth 
or swelling.  The left Achilles was tender.  The ankles were 
tight bilaterally, and there was pain on passive stretching 
of the left Achilles and on resisted plantar flexion on the 
left.  The assessment was Achilles tendonitis.  There was no 
swelling or warmth at the Achilles insertion when the veteran 
was seen in November 1999.  The veteran demonstrated slow, 
stiff, but full active range of motion at the left ankle.  
There was normal strength in all motions.  The assessment was 
that there were few clinical signs of tendonitis except for 
complaints of pain.  

Additional VA outpatient treatment records dated from 2002 to 
2003 are of record.  A VA physician wrote in September 2002 
that he had received a request for a letter reporting on the 
status of the veteran's ankle pain.  He stated that the 
veteran had not reported problems with his ankle in the 
previous six months.  The following month, the veteran 
described pain at the insertion of both Achilles tendons that 
was aggravated by ascending stairs.  An examination revealed 
no redness, warmth or swelling of the ankles.  There was 
tenderness over both Achilles tendons.  Full active range of 
motion was reported.  There was no evidence of instability.  
The assessment was Achilles tendonitis.  It was noted on 
March 17, 2003, that the veteran was unable to raise his body 
weight and heels and toes off the ground.  No gross foot 
pronation was noted.  There was weakness with extension and 
plantar flexion of the ankles.  Limited range of motion of 
the subtalar joints and bilateral ankle equines was reported.  
There was pain along the Achilles tendon proximal to the 
insertions.  The assessments were suspect lumbar 
radiculopathy with lower extremity weakness and acquired 
equines and resultant Achilles tendonitis.  Heel cord 
stretching was recommended.  In September 2003, the veteran 
complained of pain of the ankle and back of his heel with 
climbing stairs and first steps in the morning.  An 
examination showed continued limited range of motion of the 
subtalar joints.  There was no pain with subtalar range of 
motion.  The assessments were acquired equines and subtalar 
limited range of motion.  

The veteran was again afforded an examination by the VA in 
December 2003.  The examiner noted that he reviewed the 
claims folder.  It was noted that the veteran continued to 
work full time, but he said that he did not do any heavy 
lifting.  The veteran reported that the condition of his 
ankles was slightly worse.  He maintained that he would have 
extra pain over the Achilles tendon if he climbed too many 
stairs.  On examination, the veteran walked with a normal 
gait.  He was able to walk on his tiptoes, but preferred not 
to walk on his heels.  Range of motion of the ankles was 
normal with dorsiflexion of 20 degrees and plantar flexion of 
35 degrees.  All motions were pain free.  The Achilles tendon 
stretch with moderate force was not significantly painful on 
either side.  The range of motion of the mid feet and toes 
was also normal.  There was no significant tenderness noted 
on palpation of the tissues around the ankles and over the 
Achilles tendon.  There was only slight tenderness over the 
Achilles tendon near the insertion.  No other tenderness was 
noted.  There was no local swelling or redness or any other 
signs of inflammation.  There was no local rise in 
temperature.

The examiner commented that the veteran had a history of 
bilateral heel cord pain that had been diagnosed in the past 
as Achilles tendonitis and he continued to have that pain.  
He added that that there was no clinical evidence for any 
rheumatological process and no explained continuous Achilles 
tendonitis.  He added that the examination was only positive 
for very slight tendonitis over the Achilles tendon and he 
noted that such tenderness was subjective.  He further stated 
that there was no pathology to explain chronic inflammation 
that was all subjective.  No muscle atrophy of the calf 
muscles was noted, and there was no weakness of foot 
dorsiflexion or plantar flexion.  

Analysis 

A 20 percent evaluation may be assigned for severe limitation 
of motion of the ankle.  When the limitation of motion is 
moderate, a 10 percent evaluation will be assigned.  
Diagnostic Code 5271.

The veteran asserts that a higher rating should be assigned 
for Achilles tendonitis of each ankle.  Initially, with 
respect to the left ankle, the Board notes that the VA 
examination conducted in June 1999 demonstrated no more than 
slight limitation of motion.  The Board acknowledges that the 
left Achilles tendon was tender in October 1999.  It must be 
observed, however, that the outpatient treatment records in 
1999 show full range of motion.  It is also significant to 
point out that the examiner commented in November 1999 that 
the only sign of tendonitis was pain.  The Board concedes 
that beginning in September 2002, the veteran was treated by 
the VA for complaints of pain and tenderness.  While 
limitation of motion was noted in March and September 2003, 
there was no indication of pain on motion.  Moreover, the 
most recent VA examination, conducted in December 2003, 
demonstrated full range of motion of the left ankle and only 
slight tenderness.  As noted above, in order to assign a 
higher rating, the evidence must establish moderate 
limitation of motion.  The only evidence supporting the 
veteran's claim consists of his statements.  In contrast, the 
examination findings are of greater probative value, and do 
not provide a basis for an increased rating.  The Board 
concludes that the weight of the evidence is against the 
claim for an initial evaluation in excess of 10 percent for 
left Achilles tendonitis.  

As noted above, the RO initially granted service connection 
for right Achilles tendonitis and assigned a noncompensable 
evaluation.  Based on the receipt of additional evidence, a 
10 percent rating was assigned, commencing on March 17, 2003.  
The Board will consider whether a compensable evaluation is 
warranted prior to March 17, 2003, and if a rating is in 
excess of 10 percent is supported by the evidence of record 
after that date.  

A review of the record shows that no limitation of motion of 
the right ankle was exhibited during the VA examination in 
June 1999.  It is also noted that the VA outpatient treatment 
records in 1999 reveal no abnormal findings regarding the 
right ankle.  As noted above, while tenderness of the left 
ankle was demonstrated, no such finding was recording 
concerning the right ankle.  It was not until March 17, 2003, 
that limitation of motion of the right ankle was shown.  
Accordingly, the Board concludes that a compensable 
evaluation was not warranted prior to that date.

With respect to the claim for a current rating in excess of 
10 percent, the Board notes that the VA examination in 
December 2003 established that there was full range of motion 
of the right ankle.  It must also be observed that there was 
no pain with motion.  Accordingly, it cannot be concluded 
that the limitation of motion of the right ankle is more than 
moderate.  It clearly cannot be stated that there is severe 
limitation of motion.  The medical findings on examination 
are of greater probative value than the veteran's assertions 
regarding the severity of his right Achilles tendonitis.  The 
weight of the evidence is, therefore, against the claim for a 
compensable evaluation for right Achilles tendonitis prior to 
March 17, 2003, or a rating in excess of 10 percent on or 
after that date. 

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  However, the evidence of 
record fails to demonstrate the presence of pain or weakness 
in either Achilles sufficient to warrant a higher rating at 
any time during the appeal period.  Therefore, a higher 
rating is not warranted under these provisions.

	II.  Burn scar of the left arm

Factual background

A VA examination of the joints was conducted in June 1999.  
The veteran stated that he had no residual effects from the 
burn to his left arm.  On examination, the left arm had one 
scar along the left anterior wrist.  The scar was non-tender, 
non-adherent and non-depressed.  Dorsiflexion of the left 
wrist was to 68 degrees; plantar flexion was to 74 degrees; 
radial deviation was to 30 degrees; and ulnar deviation was 
to 40 degrees.  The pertinent diagnosis was well-healed 
first-degree burns of the left arm with no loss of range of 
motion or neurological deficit.

A VA outpatient treatment record dated in September 2002 
reveals that a VA physician indicated that the veteran had 
not reported any problems with his wrist in the previous six 
months.

Analysis 

Second degree burn scars warrant a 10 percent evaluation for 
an area or areas approximating 1 square foot (0.1 square 
meters).  Diagnostic Code 7802, as in effect prior to August 
30, 2002.

Under the rating codes that became effective on August 30, 
2002, scars of other than the head, face, or neck, that are 
superficial, and that do not cause limited motion, with an 
area or areas exceeding 144 square inches (929 sq. cm.) are 
evaluated as 10 percent disabling.  Note (1) states that 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2) states that 
a superficial scar is one not associated with underlying soft 
tissue damage.  Diagnostic Code 7802.

The other new rating codes which must be considered include 
that for superficial, unstable scars, which warrant a 10 
percent evaluation.  Note (1) for this rating code defines an 
unstable scar as one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) states that 
a superficial scar is one not associated with underlying soft 
tissue damage.  Diagnostic Code 7803.

The new rating code further states that scars which are 
superficial and painful on examination merit a 10 percent 
evaluation.  Note (1) states that a superficial scar is one 
not associated with underlying soft tissue damage.  Note (2) 
says that for this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe, even 
though amputation of the part would not warrant a compensable 
evaluation. Diagnostic Code 7804.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board finds that the old and revised schedular criteria 
for rating scars are equally favorable to the veteran.

The only description of the veteran's left wrist scar is 
contained in the VA examination report of June 1999.  At that 
time, it was noted to be 2-cm by 1-cm, and was not tender, 
adherent or depressed.  In addition, the examiner 
specifically noted that there was no limitation of motion of 
the left wrist, and no neurological impairment was 
identified.  The evidence documents that the scar is well 
healed.  Clearly, the scar is rather small and is not 
productive of any residuals that would warrant a compensable 
evaluation.  The only evidence supporting the veteran's claim 
consists of his statements concerning the severity of his 
burn scar.  In contrast, the Board finds that the medical 
evidence is of greater probative value.  The Board concludes, 
accordingly, that the weight of the evidence is against the 
claim for an initial compensable evaluation for residuals of 
burns of the left arm.  



ORDER

An initial rating in excess of 10 percent for left Achilles 
tendonitis is denied.

An initial compensable evaluation for right Achilles 
tendonitis prior to March 17, 2003 is denied.

A rating in excess of 10 percent for right Achilles 
tendonitis, effective March 17, 2003 is denied.

An initial compensable rating for residuals burns of the left 
arm is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



